                                                 Page 1
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION


In the Matter of:              )
                               )   File No. HO-12718-A
TRADING IN THE SECURITIES OF   )
LIGAND PHARMACEUTICALS, INC.   )


WITNESS:   Gregory Lemelson
PAGES:     1 through 360
PLACE:     Securities and Exchange Commission
           100 F Street, NE
           Washington, D.C.
DATE:      Wednesday, July 20, 2016


    The above-entitled matter came on for hearing,
pursuant to notice, at 9:25 a.m.




         Diversified Reporting Services, Inc.
                (202) 467-9200
                                                    Page 2
1    APPEARANCES:
2
3    On behalf of the Securities and Exchange Commission:
4       VIRGINIA M. ROSADO DESILETS, ESQ.
5       JEFFREY FINNELL, ESQ.
6       SONIA TORRICO, ESQ.
7       Securities and Exchange Commission
8       100 F Street Northeast
9       Washington, D.C. 20549
10      (202) 5510-4955
11
12   On behalf of the Witness:
13      DOUGLAS F. MacLEAN, ESQ.
14      Armor Compliance
15      22 Batterymarch Street
16      Boston, Massachusetts 02109
17      (617) 501-2055
18
19   ALSO PRESENT:
20      LUCY GAUTHIER, Intern
21
22
23
24
25
                                                Page 3
1                        C O N T E N T S
2
3    WITNESS                               EXAMINATION
4    Gregory Lemelson                            5
5
6    EXHIBITS   DESCRIPTION                IDENTIFIED
7          1    Form 1662                        7
8          2    Subpoena                         8
9          3    Subpoena                        15
10         4    Subpoena                        15
11         5    Background Questionnaire        25
12         6    Fund Information               110
13         7    E-mail                         120
14         8    E-mail                         161
15         9    Report                         198
16         10 Prequin Ranking                  202
17         11 Barron Ranking                   203
18         12 Barron Ranking                   204
19         13 Barclays Ranking                 206
20         14 Descriptions                     246
21         15 Summary                          261
22         16 Summary                          262
23         17 Report                           270
24         18 Report                           271
25         19 Report                           272
                                                   Page 4
1                        C O N T E N T S (CONT.)
2
3    EXHIBITS   DESCRIPTION                   IDENTIFIED
4          20 Report                               274
5          21 Report                               275
6          22 E-mail                               287
7          23 E-mail                               289
8          24 Article                              349
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                       Page 5
1                     P R O C E E D I N G S
2             MS. DESILETS:   On the record at 9:25 a.m.
3             Can you raise your right hand, please.   Do
4    you swear or affirm to tell the truth, the whole truth
5    and nothing but the truth?
6             THE WITNESS:    I do.
7    Whereupon,
8                     GREGORY LEMELSON
9    was called as a witness and, having been first duly
10   sworn, was examined and testified as follows:
11                     EXAMINATION
12            BY MS. DESILETS:
13        Q   Please state and spell your full name for
14   the record.
15       A    My legal name is Gregory M. Lemelson, but
16   I'm referred to as Father Emmanuel Lemelson, which is
17   my ecclesiastical name or baptismal name.
18        Q   You can put your hand down.
19       A    Oh, sorry.
20        Q   So would you prefer it if we refer to you as
21   Father Lemelson today?
22       A    Father Emmanuel.
23        Q   My name is Virginia Rosado Desilets.   This
24   is Sonia Torrico, and this is Lucy Gauthier.
25            MS. DESILETS:   Did I pronounce that right?
                                                        Page 16
1    I think, and received on September 1st.
2          Q   Have you produced documents to the staff
3    pursuant to the requests in Exhibits 2 through 4 in
4    this later subpoena that we marked earlier?
5          A   Yeah, I believe I produced everything that's
6    responsive.   If there were any exceptions, I think I
7    noted them in my responses.   Sometimes it was
8    difficult to ferret out relevant e-mails, but I think
9    we gave you the entire .pst files from Outlook.
10         Q   Have you withheld any documents on the
11   grounds of attorney-client privilege or any other
12   privilege?
13         A   No, I think we waived the attorney-client
14   privilege.
15         Q   You knowingly and willingly waived the
16   protections of the attorney-client privilege by
17   producing privileged attorney-client communications to
18   us?
19         A   I believe we did.
20         Q   Can you describe the search that was
21   conducted for the subpoena documents?
22         A   You mean like on my computer?
23         Q   Did you look anywhere other than your
24   computer for responsive documents?
25         A   Well, I -- I have pretty much digital copies
                                                        Page 17
1    of everything nowadays, so I don't think I did.    I
2    mean anything that's a hard copy would have existed on
3    my Cloud drive or on my hard drive.
4                But to my recollection, it was pretty easy
5    to put together the subpoena materials because my
6    files are fairly organized.   And then I just used a
7    search feature in Outlook to search for e-mails, but
8    it became clear it was difficult to move such a large
9    quantity of e-mails.   So I asked Doug to just give you
10   the entire folders of the e-mails.    Make the .pst
11   files, the data files, which were, I believe, 8 or 9
12   gigabytes or something like that.
13       Q       So on your computer -- which computer was
14   this that the documents were on?
15       A       My home office.
16       Q       Your home office computer?
17       A       Yeah.
18       Q       And that's the one that you use for all of
19   your Lemelson Capital Management and Amvona Fund
20   business?
21       A       That's right.
22       Q       And you have folders on that desktop that
23   were organized by topic?
24       A       That's right.
25       Q       Did you review all of the folders that you
                                                          Page 18
1    thought might have documents responsive to the
2    subpoenas?
3           A     Yes.
4           Q     And you provided any documents that you
5    thought might be responsive to the subpoenas?
6           A     Yes.   If there were exceptions, I believe I
7    noted them.    For example, in the second subpoena,
8    there was a lot to reference to correspondence
9    regarding the word "SEC," so there was no easy way to
10   figure out -- to eliminate word fragments.       So -- but
11   I think, you know, I spot-checked everything I
12   provided -- I mean I didn't read everything I gave
13   you.   I just gave it to you wholesale.    But I believe
14   mostly everything that is responsive -- it's possible
15   that there are some things that might have had the
16   word "SEC" in it, but chances are it's in an e-mail
17   chain.     So I'm sure there's a lot of duplicates
18   because of the e-mail chain format Outlook uses.
19          Q     With respect to your initial production, you
20   provided the .pst of your full e-mail account?
21          A    I believe so, yes.
22          Q     And which e-mail account was that?
23          A    It was on my business e-mail accounts.
24          Q     Which e-mail addresses are those?
25          A    It should be el@lemelsoncapital.com.     There
                                                         Page 19
1    should be -- there might be some legacy e-mails from
2    gml@lemelsoncapital.com.   Could involve the e-mail
3    address cc@lemelsoncapital.com.     There could have been
4    e-mails sent from my personal e-mail account,
5    elemelson@outlook.com.   I think that's all of them.
6         Q     And did you produce the full .pst for each
7    of those accounts?
8         A     Well, the way my Outlook is set up is that
9    so anytime someone e-mails me, it goes into my general
10   in box, and then I file everything in folders in
11   Outlook.   So everything related to business in the
12   business .pst file I gave you.    I have nothing -- so
13   my personal folders would only have things about my
14   personal life, like vendors or electric company or
15   something like that.
16        Q     And do you file your sent items as well as
17   received items?
18       A      I don't file the sent.   They're in the sent
19   folder, but I never delete them either, so they should
20   all be in the .pst file.
21        Q     Do you produce the sent items as well as the
22   business folder?
23       A      They should all be in the .pst file, yeah.
24   They should all be in the file I gave you.    I almost
25   never delete anything ever.   I can't think of an
                                                      Page 32
1    I consider myself, I'm referred to as a priest with a
2    lay vocation, and my lay vocation is as a securities
3    analyst and a fund manager.
4         Q   Where are you employed in your lay vocation?
5        A    In Lemelson Capital Management.
6         Q   What is Lemelson Capital Management?
7        A    It's the general partner of a fund called
8    the Amvona LP.    It's a Massachusetts LLC.
9         Q   How long -- did you found Lemelson Capital
10   Management?
11       A    Yes, I helped to establish it.
12        Q   When was that?
13       A    2012.
14        Q   When you say you helped to establish it, who
15   else was involved?
16       A    The attorney who helped set up it.   His name
17   was Kevin Cott.   Initially I was going to form the
18   entity also with my brother, but ultimately it didn't
19   work out that way.   I mean my initial thought was to
20   form it, and then he was going to be involved, and
21   then he wasn't going to be involved, and then I just
22   moved forward on my own.
23        Q   What is your brother's name?
24       A    Jason.
25        Q   What is his last name?
                                                          Page 239
1          A      Yes.   I studied Merrick and GSK, Novartis,
2    their licensees.     And then they have in-licensing
3    agreements with other partners.     Some of them are
4    opaque.
5                 For example, they have an agreement with a
6    company called Biotech Value Fund, which is not easy
7    to get to the bottom of, exactly, what the arrangement
8    is.   But I try to read everything I can for all
9    related parties as well.     So you build a competence
10   from reading these things, what is going on.
11         Q      When did you first hear about Ligand?
12         A     I remember very clearly I was sitting in my
13   driveway and I was reading on my iPad and I was
14   looking through some screeners and generally the
15   thought on my mind was that bubbles were being
16   created.
17               The market had been in an upward march for
18   five years, and I began to be of the opinion that it
19   was safer for my investors to be short than to be
20   long.     Even though I had not done a lot of shorting,
21   the first issue we really shorted was World Wrestling
22   Entertainment.
23               And I was screening through companies that
24   had really very, very high statistics multiples,
25   things like Enterprise Value EBITDA or
                                                         Page 296
1                I mean, I've been criticized before, going
2    back to 2010.   I don't expect people to agree with
3    what I write.   Probably a minority agree with what I
4    write.    In fact, today I'm sure a minority of people,
5    probably less so after Valeant, but a minority of
6    people probably understand what I've been saying about
7    Ligand for the time being.
8        Q       You were surprised that the price went down
9    after you released your negative research reports on
10   Ligand?
11       A       I don't think they are negative.   I think
12   that they're an accurate, factually accurate and
13   rationale recounting of the flaws I see in the
14   company.
15       Q       You are not sure whether these reports are
16   negative about Ligand?
17       A       Well, I think what they are doing is
18   negative.   I think I'm recounting it and bringing it
19   to light in the reports.
20       Q       In a negative light?
21       A       I think in an accurate, truthful, and
22   rational light.
23       Q       Do you have a negative view of Ligand?
24       A       I do.
25       Q       Do you think your reports reflect that
                                                     Page 359
1                   PROOFREADER'S CERTIFICATE
2
3    In the Matter of:   TRADING IN THE SECURITIES OF
4                        LIGAND PHARMACEUTICALS, INC.
5    Witness:            Emmanuel Lemelson
6    File Number:        HO-12718-A
7    Date:               July 20, 2016
8    Location:           Washington, D.C.
9
10
11       This is to certify that I, Nicholas Wagner,
12   (the undersigned), do hereby swear and affirm
13   that the attached proceedings before the U.S.
14   Securities and Exchange Commission were held
15   according to the record and that this is the
16   original, complete, true and accurate transcript
17   that has been compared to the reporting or recording
18   accomplished at the hearing.
19
20
21
22   ____________________    ____________________
23   (Proofreader's Name)             (Date)
24
25
